UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2312



MAURIN NECK MBA AKHU, a/k/a Maurin Awa Che,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-277-136)


Submitted:   June 21, 2006            Decided:   September 11, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C.,
for Petitioner. Rod J. Rosenstein, United States Attorney, Philip
S. Jackson, Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurin Neck Mba Akhu, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision denying asylum, withholding of removal and withholding

under the Convention Against Torture (“CAT”).    Akhu contends the

evidence did not support the negative credibility finding.      She

further contends she was denied a fair opportunity to present her

case because the immigration judge ordered several continuances.

Akhu also contends she was entitled to withholding from removal and

withholding under the CAT.   We deny the petition for review.

          The INA authorizes the Attorney General to confer asylum

on any refugee.   8 U.S.C. § 1158(a) (2000).   It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”    8 U.S.C. § 1101(a)(42)(A)

(2000).   An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).   “An applicant who demonstrates

that [s]he was the subject of past persecution is presumed to have

a well-founded fear of persecution.”    Ngarurih v. Ashcroft, 371

F.3d 182, 187 (4th Cir. 2004) (alteration added).     To establish

eligibility for withholding of removal, an alien must show a clear


                               - 2 -
probability that, if she was removed to her native country, her

“life or freedom would be threatened” on a protected ground.                         8

U.S.C. § 1231(b)(3)(A) (2000); see Camara v. Ashcroft, 378 F.3d

361,   370    (4th    Cir.   2004).      An   applicant       has   the   burden   of

demonstrating her eligibility for asylum.                8 C.F.R. § 1208.13(a)

(2005); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).

Credibility findings are reviewed for substantial evidence.                         A

trier of fact who rejects an applicant’s testimony on credibility

grounds      must    offer   specific,    cogent   reasons          for   doing    so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                          This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.               Camara, 378 F.3d 361,

367 (4th Cir. 2004).

              A    determination   regarding    eligibility         for   asylum    or

withholding of removal is conclusive if supported by substantial

evidence      on    the   record   considered      as     a    whole.        INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C. § 1252(b)(4)(B)

(2000).      This court will reverse the Board “only if ‘the evidence

presented by the petitioner was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting




                                      - 3 -
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999

(4th Cir. 1992) (internal quotation marks omitted)).

          We find substantial evidence supports the Board’s finding

that there was enough evidence supporting the immigration judge’s

negative credibility finding.       Accordingly, the evidence does not

compel a different result with respect to Akhu’s application for

asylum.

          We further find Akhu was not denied a fair opportunity to

present her case.   Akhu agreed to the continuances.            Nor did Akhu

attempt to have Chief Taku testify when he was present.

          “Because the burden of proof for withholding of removal

is higher than for asylum--even though the facts that must be

proved are the same--an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”   Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004) (alteration added).        Accordingly, Akhu was properly denied

withholding from removal.

          To   obtain   relief    under    the   CAT,    an   applicant   must

establish “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”            8 C.F.R.

§ 1208.16(c)(2) (2005).    Akhu failed to make such a showing.

          Accordingly,    we     deny   the   petition    for   review.    We

dispense with oral argument because the facts and legal contentions




                                   - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 5 -